DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondi (DE 20 2010 010 665 U1).  Mondi teaches a set of blanks (Fig. 4) for forming a display system (Fig. 6), the set of blanks comprising: a first blank (Fig. 4) configured to form a tray portion of a set-up display system (Fig. 5), the first blank comprising a bottom panel 6; and a second blank (Fig. 4) configured to form a hood portion of the set-up display system (first sentence of description; see attached highlighted machine translation), the second blank comprising a top panel 6 and at least one glue flap panel 13 hingedly connected to said top panel; wherein the set-up display system is convertible from a shipping configuration (Fig. 6) to a display configuration (Fig. 5); wherein when the set-up display system is in the shipping configuration, the tray portion and hood portion cooperate to form an enclosed carton (Fig. 6); wherein when the set-up display system is in the display configuration, the hood portion is separated completely from the tray portion (Fig. 5); wherein the set-up display system is configured to be  by breaking an adhesive connection between said at least one glue flap panel and said tray portion and lifting said hood portion away from said tray portion (pg. 4 lines 23-24 of highlighted machine translation).

Claims 1, 3-8, 11, 13-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2010/0058717 A1).
Regarding claims 1 and 11, Smith teaches a set of blanks (Figs. 1 and 2) for forming a display system (Figs. 4-5), the set of blanks comprising: a first blank (Fig. 2) configured to form a tray portion of a set-up display system, the first blank comprising a bottom panel 44; and a second blank (Fig. 1) configured to form a hood portion of the set-up display system, the second blank comprising a top panel 32 and at least one glue flap panel 32a, 32b hingedly connected to said top panel; wherein the set-up display system is convertible from a shipping configuration (Fig. 4) to a display configuration (Fig. 6); wherein when the set-up display system is in the shipping configuration, the tray portion and hood portion cooperate to form an enclosed carton; wherein when the set-up display system is in the display configuration, the hood portion is separated completely from the tray portion; wherein the set-up display system is configured to be transitioned from said shipping configuration to said display configuration by breaking an adhesive connection between said at least one glue flap panel and said tray portion and lifting said hood portion away from said tray portion (0011; 0046-0047).
Regarding claims 3 and 13, Smith teaches said first blank (Fig. 2) further comprises a back panel 45, a bottom front panel 42, and first and second bottom side panels 44a.
Regarding claims 4 and 14, Smith teaches said first blank (Fig. 2) further comprises first and second rear side panels 45a, wherein said first and second rear side panels are configured to extend vertically between said bottom panel and said top panel when said set-up display system is in the shipping configuration (Figs. 4-5).
Regarding claims 5 and 15, Smith teaches said second blank (Fig. 1) further comprises a front panel 34 that is disposed opposite said back panel when the set-up display system is in the shipping configuration (Figs. 4-5).
Regarding claims 6 and 16, Smith teaches said second blank (Fig. 1) further comprises first and second front side panels 34a, wherein said first and second front side panels 34a extend vertically between said bottom panel and said top panel when said set-up display system is in the shipping configuration (Figs. 4-5), wherein said first front side panel and said first rear side panel together form a first side wall of the display system in the shipping configuration, and wherein said second front side panel and said second rear side panel together form a second side wall of the set-up display system in the shipping configuration (Figs. 4-5).
Regarding claims 7 and 17, Smith teaches said at least one glue flap comprises first and second top side glue flaps 32a, wherein said first top side glue flap is secured to said first side wall when said set-up display system is in the shipping configuration (0037; 0043-0044), wherein said second top side glue flap is secured to said second side wall when said set-up display system is in the shipping configuration (0037; 0043-0044).
Regarding claims 8 and 18, Smith teaches said at least one glue flap comprises a top rear glue flap 32b, wherein said top rear glue flap is secured to said back panel when said set-up display system is in the shipping configuration (0042).
Regarding claim 21, Smith teaches forming a composite blank (Fig. 3), said composite blank is formed by joining a bottom front panel of said tray blank to a lowermost portion of a front panel of said hood blank (0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mondi (DE 20 2010 010 665 U1) as applied to claims 1 and 11 above, and further in view of Brown (GB 2,370,034 A).
Regarding claims 2 and 12, Mondi teaches the tray and hood are adhesively attached (pg. 4 lines 23-24 of highlighted machine translation) with an adhesive connection is configured so as to be broken when said hood portion is lifted away from said tray portion to transition the set-up display system to said display configuration (glue dots) and Mondi teaches a bottom front panel of said tray portion 13 (Fig. 4) and a front panel 17 of said hood portion overlap (Fig. 6). Mondi does not specify where these glue attachments are located.  Brown teaches an 
Regarding claims 3 and 13, Mondi teaches said first blank (Fig. 4) further comprises a back panel 16, a bottom front panel 13, and first and second bottom side panels 39.
Regarding claims 4 and 14, Mondi teaches said first blank (Fig. 4) further comprises first and second rear side panels (labelled as 21 in Fig. 4; labelled as 25 and shown on the left side in Figs. 5-6), wherein said first and second rear side panels are configured to extend vertically between said bottom panel and said top panel when said set-up display system is in the shipping configuration (Fig. 6).
Regarding claims 5 and 15, Mondi teaches said second blank further comprises a front panel 13 (Fig. 4) that is disposed opposite said back panel 16 when the set-up display system is in the shipping configuration (Fig. 6).
Regarding claims 6 and 16, Mondi teaches said second blank (Fig. 4) further comprises first and second front side panels (labelled as 21 in Fig. 4; labelled as 25 and shown on the right side in Fig. 6), wherein said first and second front side panels extend vertically between said bottom panel and said top panel when said set-up display system is in the shipping configuration (Fig. 6), wherein said first front side panel and said first rear side panel together form a first side wall of the display system in the shipping configuration (Fig. 6), and wherein 
Regarding claims 7 and 17, Mondi teaches said at least one glue flap comprises first and second top side glue flaps (labelled as 39 in Fig. 4; labelled as 9 and shown on top in Fig. 6).  Mondi teaches wherein said first top side glue flaps are secured to one portion of the side walls at glue areas 42 (Fig. 4; last sentence pg. 3 of highlighted translation) and teaches the top side glue flap also overlaps the other portion of the sidewall (at projection 37; Fig. 6).  Brown teaches an analogous hood and tray container (Figs. 2-4) and teaches gluing the hood and tray together wherever respective pairs of opposed walls meet to maintain the parts mutually together (pg. 2 lines 6-10).  It would have been obvious to one of ordinary skill in the art to modify the structure of Mondi to use an adhesive connection between the top side glue flaps of the hood portion and the rear side flap sidewall element of the tray portion with the motivation of maintaining the hood and tray together during shipment, as taught by Brown.
Regarding claims 8 and 18, Mondi teaches said at least one glue flap comprises a top rear glue flap 13 and illustrates the top rear glue flap overlaps the back panel when said set-up display system is in the shipping configuration (Fig. 6).  Brown teaches an analogous hood and tray container (Figs. 2-4) and teaches gluing the hood and tray together wherever respective pairs of opposed walls meet to maintain the parts mutually together (pg. 2 lines 6-10).  It would have been obvious to one of ordinary skill in the art to modify the structure of Mondi to use an adhesive connection between the top rear glue flap of the hood portion and back panel the tray portion with the motivation of maintaining the hood and tray together during shipment, as taught by Brown.

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for references reflective of the state of the art and pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734